 1 STEPHANIE M. HINDS (CABN 154284)
                                                                       FILED
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)                                          May 13 2021
 3 Chief, Criminal Division
                                                                      SUSANY. SOONG
 4 SHEILA A.G. ARMBRUST (CABN 265998)                CLERK, U.S. DISTRICT COURT
   Assistant United States Attorney
 5                                                NORTHERN DISTRICT OF CALIFORNIA
          450 Golden Gate Avenue, Box 36055                SAN FRANCISCO
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6961
 7        FAX: (415) 436-7234
          sheila.armbrust@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. 3:21-mj-70783-TSH
                                                      )
14           Plaintiff,                               ) [PROPOSED] DETENTION ORDER
                                                      )
15      v.                                            )
                                                      )
16   DANIEL MANCILLA CHAVEZ ,                         )
                                                      )
17           Defendant.                               )
                                                      )
18

19           On May 6, 2021, the United States Attorney’s Office for the Northern District of California filed
20 a Notice of Proceedings on Out-of-District Criminal Charges Pursuant to Rules 5(c)(2) and (3) of the

21 Federal Rules of Criminal Procedure (“Rule 5”) alleging that Daniel Mancilla Chavez had been charged

22 in a Petition pending in the Eastern District of California, 07-cr-0441, with violating the terms of his

23 supervised release.

24           This matter came before the Court on May 13, 2021, for identity and detention hearings. The
25 defendant was present by videoconference and represented by Sophia Whiting. Assistant United States

26 Attorney Sheila A.G. Armbrust appeared for the government. Defendant waived his right to an identity

27 hearing. The government moved for detention, and the defendant opposed. At the hearing, counsel

28 submitted proffers and arguments regarding detention.

     [PROPOSED] DETENTION ORDER                       1                                            v. 11/01/2018
     3:21-mj-70783-TSH
 1          Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on

 2 the record, the Court finds that the defendant has failed to prove by clear and convincing evidence that

 3 any condition of release or combination of conditions will reasonably assure his appearance as required.

 4 See Fed. R. Crim. Proc. 32.1(a)(6). Accordingly, the defendant must be detained pending his transfer to

 5 the Eastern District of California.

 6          The present order supplements the Court’s findings and order at the detention hearing and serves

 7 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

 8 Section 3142(i)(1). As noted on the record, the Court makes the following findings as the bases for its

 9 conclusion: Defendant was previously convicted of conspiracy to manufacture, distribute, and possess

10 with intent to distribute marijuana, and one of the conditions of his supervised release was that he not re-

11 enter the United States without permission of the Court or the Director of Homeland Security.

12 Following completion of his sentence in May 2010, he was deported. The supervised release condition

13 that defendant is now alleged to have violated is the prohibition on re-entry into the United States.

14 While the Court is not concerned that the defendant will flee from his current residence given his family

15 ties here, it does appear that he simply ignored the condition of release that he not re-enter the United

16 States, and he is facing potential jail time in the Eastern District of California for this violation, which

17 could lead to another deportation. Under the circumstances, the Court lacks confidence that the

18 defendant will appear there as required. This finding is made without prejudice to the defendant’s right

19 to seek review of defendant’s detention in the Eastern District of California, or file a motion for

20 reconsideration if circumstances warrant it.

21          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

22          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

23 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

24 sentences or being held in custody pending appeal pending his transfer to the Eastern District of

25 California;

26          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

27 and

28          3.      On order of a court of the United States or on request of an attorney for the government,

     [PROPOSED] DETENTION ORDER                        2                                              v. 11/01/2018
     3:21-mj-70783-TSH
 1 the person in charge of the corrections facility in which the defendant is confined shall deliver the

 2 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

 3 court proceeding.

 4          IT IS SO ORDERED.

 5

 6 DATED:          5/13/2021                                     __________________________________
                                                                 HONORABLE THOMAS S. HIXSON
 7
                                                                 United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] DETENTION ORDER                      3                                             v. 11/01/2018
     3:21-mj-70783-TSH
